Order filed August 10, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00175-CV
                                   ____________

                          RENEE JENKINS, Appellant

                                        V.

                          RODNEY TAYLOR, Appellee


               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1136968

                                   ORDER

      Appellant’s brief was due August 2, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before September 9,
2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.